CHIEF JUSTICE                                                          NUECES COUNTY COURTHOUSE
  ROGELIO VALDEZ                                                       901 LEOPARD, 10TH FLOOR
                                                                       CORPUS CHRISTI, TEXAS 78401
JUSTICES                                                               361-888-0416 (TEL)
  NELDA V. RODRIGUEZ                                                   361-888-0794 (FAX)
  DORI CONTRERAS GARZA
  GINA M. BENAVIDES                                                    HIDALGO COUNTY
  GREGORY T. PERKES                                                    ADMINISTRATION BLDG.
  NORA L. LONGORIA
                               Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                       EDINBURG, TEXAS 78539
CLERK                                                                  956-318-2405 (TEL)
  DORIAN E. RAMIREZ
                             Thirteenth District of Texas              956-318-2403 (FAX)

                                                                       www.txcourts.gov/13thcoa
                                      December 3, 2015


      Hon. Abel Acosta
      Court of Criminal Appeals
      201 W. 14th Street, Room 106
      Austin TX 78701

      Re:       Cause No. 13-11-00785-CR; 13-11-00786-CR; and 13-11-00791-CR
      Tr.Ct.No. 09-CR-1082-G; 10-CR-4228-G; and 09-CR-1006-G
      Style:    MICKEY BOSWELL v. THE STATE OF TEXAS


            The record in the above causes were this day electronically submitted to the
      Court of Criminal Appeals.


                                                  Very truly yours,


                                                  Dorian E. Ramirez, Clerk

      DER:ch

      cc:    Hon. Douglas K. Norman (DELIVERED VIA E-MAIL)
             Hon. Mark Skurka (DELIVERED VIA E-MAIL)
             Hon. Danice L. Obregon (DELIVERED VIA E-MAIL)